DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments and amendments filed 10/06/2021 have been fully considered but they are not persuasive.
The Examiner notes that the amendments still read on the Mickelsen prior art reference previously used to reject the claims.  The Examiner has updated the rejection below to address the amendments made to the claims.  
Applicant argues that while Mickelsen refers to “weights” in connection with “enhanced sensory experience event” output by modules 22-28, even if the weights correspond to priorities, Mickelsen does not teach or suggest sending media information, comprising playback data for causing output of a segment of a content, and one or more environmental metadata elements, comprising indications of the weights, to a second computing device.  The Examiner notes that this is language is not found in the claims and therefore, the argument is moot.  The Examiner further notes that the weights are representative of priorities and Paragraph 0038 teaches that the weights are used to determine the final set of integrated events that determined the integrated enhanced sensing experience for the content stream.  Therefore, the weights are used to assign a priority that allows 
Regarding the remaining arguments for the amended dependent claims, see the updated rejection below.  The Examiner has further provided a prior art reference to teach the limitations of claims 10 and 25 (see below), wherein the Official Notice taken by the Examiner was timely traversed by Applicant.  

Referring to claim independent claim 11, Applicant argues that Hunter is not an “environmental effect” that is output by “one or more environmental devices, separate from an output device used to output the content item”.  The Examiner respectfully disagrees and notes that Paragraph 0059 teaches an input source for measuring temperature information, which would correspond to an environment device that measures temperature and that this temperature information is sent to the actual set top box used to output the content item (environmental device being separate from the device that outputs the content item), therefore the input source/environmental device that measures the temperature value, thereby outputting an environmental effect (e.g. the temperature in a room), wherein the temperature value is used to output the advertisements to the viewer.  

   Referring to claims 21-26, a new grounds a rejection has been issued adding the Dorrendorf prior art rejection.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 8 and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mickelsen et al. (U.S. Patent Application Publication 2014/0267906).
	Referring to claim 1,	Mickelsen also discloses determining, by a first computing device (see video analysis module 26 in first computing device 10 in Figure 3) based on comparing the determined one or more features of a segment of a content item (see analysis of a “scene” in Paragraph 0033) to a feature database, one or more events in the segment (see Paragraph 0035 for determining actions that can be taken based on the video analysis in Paragraph 0033 and further note Paragraph 0035 for matching the determined visual cues with sensory experiences adjacent to the user).
	Mickelsen also discloses generating, based on the determined one or more events, one or more environmental metadata elements associated with the segment and comprising data for controlling output of a plurality of environmental effect by one or more environmental devices (see Paragraph 0038 for generating an integrated enhanced sensory experience containing metadata that is synchronized with the scenes in the video content and Paragraph 0041) and indications of a plurality of priorities associated with the plurality of environmental effects (see Paragraph 0038 for generating weights that determine which environmental effects to transmit to the environmental devices).
	Mickelsen also discloses sending, to a second computing device, media information comprising playback data for causing output of the segment of the content item (see Paragraphs 0017-0018 for sending the video content to video display 20 in Figure 3) and environmental information comprising the one or more environmental metadata elements for causing output, based on the plurality of priorities, of one or more of the plurality of environmental effects (see Paragraph 0038 for generating weights that determine which environmental effects to transmit to the environmental devices  and Paragraph 0044 for sending environmental information (commands) which includes the translated environmental metadata element).

	Referring to claim 2, Mickelsen discloses that the playback data comprises audio data and video data for causing output of the segment by one or more output devices (see Paragraph 0012 and display 20 in Figure 3) and wherein the one or more environmental metadata elements comprise data for causing one or more environmental device, separate from the output device to output environmental effects comprising secondary visual output (see Paragraphs 0038, 0041 and 0044).

	Referring to claim 3, Mickelsen discloses that the content item comprises a plurality of segments (see Paragraph 0033-0034), wherein the media comprises, for each segment of the plurality of segments, playback data for the segment (see Paragraph 0036 for the video data stream being in MPEG-type format, which includes a transport stream with elementary streams and a PID to identify streams and further includes tables such as the PAT and PMT which represent playback information for each stream within the transport stream), and wherein the environmental information comprises, for each segment of the plurality of segments, an environmental metadata element associated with the segment (see Paragraph 0041 for controlling an environmental device based on the environmental commands sent to each environmental device during a particular segment of the video content).

	Referring to claim 4, Mickelsen discloses that the environmental metadata element comprises location data for a location relative to an output device used to output the content item (see Paragraph 0028).

	Referring to claim 6, Mickelsen discloses generating, by filtering an environmental data track based on data associated with the second computing device, a filtered environmental data track, wherein the environmental data track comprises the environmental metadata element and one or more environmental metadata elements associated with other segments of the content item, wherein the sending the environmental information comprises sending the filtered environmental data track (see Paragraph 0038 for determining a final set of integrated events used to generate the environmental commands to control secondary devices during viewing of the video content).

	Referring to claim 8, Mickelsen discloses analyzing text associated with an audio portion of the segment and determining, based on the analyzing of the text, one or more additional events, wherein the generating comprises generating, based on the determined one or more additional events, the environmental one or more metadata elements (see Paragraphs 0026-0032).

	Referring to claim 27, Mickelsen discloses a first environmental effect, of the plurality of environmental effects, to be output if a first type of environment device is available and a second environmental effect, of the plurality of the plurality of environmental effects, to be output if the first type of environmental effect is not available (see Paragraphs 0025, 0027-0028 and 0039 for determining the environmental devices that are available to provide environmental effects and providing different environmental effects after this determination).
	
	Referring to claim 28, Mickelsen discloses that an environmental effects comprises a temperature output (see Paragraph 0039 ).
	 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mickelsen et al. (U.S. Patent Application Publication 2014/0267906) in view of Reichow et al. (U.S. Patent Application Publication 2018/0103287).
Referring to claim 4, Mickelsen discloses all of the limitations in claim 1, as well as that the one or more environmental metadata elements comprise location data indicating, for one or more environmental effects output by one or more environmental devices outputting the environmental effect to the environmental device (see Paragraph 0041 for controlling lights during a segment of the video content).
Mickelsen fails to teach indicating a location in front of the users of an output device used to output the content item.
Reichow discloses that the lights can be located in front of the users watching the television and controlling the lights in conjunction with the television program the users selected to view (see Figure 2 and Abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the lights, as taught by Mickelsen, see the bottom of the Abstract).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mickelsen et al. (U.S. Patent Application Publication 2014/0267906) in view of Gutta (U.S. Patent Application Publication 2006/0174275).
	Referring to claim 7, Mickelsen discloses all of the limitations of claim 1, but fails to teach determining one or more video features, of the one or more video features, based on a histogram associated with the segment, and wherein the determining the one or more events comprises comparing the one or more video features to video features associated with each of a plurality of visual event types.
	Gutta discloses determining the one or more features comprises determining one or more video features based on a histogram associated with the segment, and wherein the comparing comprises comparing the video features to video features associated with each of a plurality of visual event types (see Paragraphs 0023-0025).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the feature video analysis, as taught by Mickelsen, using the histogram feature video analysis functionality, as taught by Gutta, for the purpose of learning and recognize the shows of interest for a particular viewer (see Paragraph 0023).


Claims 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mickelsen et al. (U.S. Patent Application Publication 2014/0267906) in view of Hunter et al. (U.S. Patent Application Publication 2003/0061607).
	Referring to claim 9, Mickelsen discloses all of the limitations of claim 1, as well as sending determined supplemental content items to a viewer’s second computing device/mobile phone (see Paragraph 0042), but fails to teach determining, based on the one or more environmental metadata elements, at least one supplemental content item.
	Hunter discloses determining, based on the one or more environmental metadata elements, at least one supplemental content item (see Paragraphs 0059 and claims 21, 61 and 120).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the feature video analysis, as taught by Mickelsen, using the supplemental content determination functionality, for the purpose of providing on-demand entertainment content coupled with periodically updated advertising (see Paragraph 0010 of Hunter).

	Referring to claim 11, see the rejection of claims 1, 2 and 9 and note the Examiner’s rebuttal above.
	


Referring to claim 14, see the rejection of claim 1.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mickelsen et al. (U.S. Patent Application Publication 2014/0267906) in view of Washington et al. (U.S. Patent Application Publication 2008/0235200).
Referring to claim 10, Mickelsen discloses all of the limitations of claim 1, as well as determining features by analyzing data (see the rejection of claim 1), but fails to teach transcoding the data associated with the content for the segment and determining the features during transcoding of the video or audio.
Washington discloses transcoding data associated with content for a segment and determining features during transcoding of video or audio (see Paragraph 0047).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the feature video analysis, as taught by Mickelsen, using the transcoding functionality, as taught by Washington, for the purpose of providing flexible techniques for identifying protected content (see Paragraph 0004 of Washington).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mickelsen et al. (U.S. Patent Application Publication 2014/0267906) in view of Hunter et al. (U.S. Patent Application Publication 2003/0061607) in further view of Reichow et al. (U.S. Patent Application Publication 2018/0103287).
Referring to claim 13, see the rejection of claim 4 and the motivation for combining Mickelsen and Hunter above. 


Claims 21-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mickelsen et al. (U.S. Patent Application Publication 2014/0267906) in view of Dorrendorf et al. (U.S. Patent No. 10,554,435).
	Referring to claim 21, Mickelsen discloses determining, by a first computing device )see video analysis module 26 in first computing device 10 in Figure 3) and based on one or more events in a content item, environmental information for controlling one or more environmental devices in association with output of the one or more events (see analysis of a “scene” in Paragraph 0033 and Paragraph 0035 for determining actions that can be taken based on the video analysis in Paragraph 0033 and further note Paragraph 0035 for matching the determined visual cues with sensory experiences adjacent to the user).
	Mickelsen also discloses receiving, by the first computing device from a second computing device via a network, a request for the content item (see Paragraphs 0017-0018 for requesting video content to video display 20 in Figure 3).
	Mickelsen also discloses generating, based on the request and data associated with the second computing device, filtered environmental information comprising a see Paragraph 0038 for generating an integrated enhanced sensory experience containing metadata that is synchronized with the scenes in the video content and Paragraph 0041 and Paragraph 0038 for generating weights that determine (filter) which environmental effects to transmit to the environmental devices).
	Mickelsen also discloses sending, to the second computing device via the network, playback data for causing output of the content item (see Paragraphs 0017-0018 for displaying the requested video content on video display 20 in Figure 3).
	Mickelsen fails to teach also receiving the filtered environmental information to the second computing device.
	Dorrendorf teaches receiving the filtered environmental information to the second computing device (Figure 1 teaches that content comprises the video content and effects tracks and Figure 2 and Column 8, Lines 20-40 for the user device receiving the digital content that contains the video content and effects tracks).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the lights, as taught by Mickelsen, using environmental information at the requesting device, as taught by Dorrendorf, for the purpose of enhancing user experiences of digital content in smart environments (see Column 1, Lines 56-57 of Dorrendorf).

	Referring to claims 21, see the rejection of claims 1 and 6.
	Referring to claim 22, see the rejection of claim 2.

see Paragraph 0038 for giving different weights to events that are used to control the environmental devices).

	Referring to claim 24, Mickelsen disclose determining one or more events based on one or more content features comprising at least one of audio features or video features (see Paragraphs 0033 and 0037).

	Referring to claim 26, Mickelsen discloses that the data associated with the second computing device comprises data indicating at least one environmental device associated with the second computing device and one or more capabilities of the at least one environmental device (see Paragraph 0044).

	 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Mickelsen et al. (U.S. Patent Application Publication 2014/0267906) in view of Dorrendorf et al. (U.S. Patent No. 10,554,435) in further view of Miller et al. (U.S. Patent Application Publication 2019/0081811).
Referring to claim 25, Mickelsen and Dorrendorf disclose all of the limitations of claim 21, but fail to teach generating the filtered environmental information further based on a user profile associated with the second computing device.
see Abstract, Paragraphs 0004 and 0029).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the filtering of environmental information, as taught by Mickelsen and Dorrendorf, using the user profile functionality, as taught by Miller, for the purpose of improving the operation, control, and oversight of hospitality properties (see Paragraph 0004 of Miller).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


January 7, 2022